RENDERED: JANUARY 15, 2021; 10:00 A.M.
                         NOT TO BE PUBLISHED

                 Commonwealth of Kentucky
                           Court of Appeals

                               NO. 2019-CA-1900-MR


THOMAS SCOTT REEVES                                                     APPELLANT


                    APPEAL FROM ESTILL CIRCUIT COURT
v.                  HONORABLE MICHAEL DEAN, JUDGE
                         ACTION NO. 18-CR-00013


COMMONWEALTH OF KENTUCKY                                                  APPELLEE


                                     OPINION
                                    AFFIRMING

                                    ** ** ** ** **

BEFORE: COMBS, LAMBERT, AND K. THOMPSON, JUDGES.

COMBS, JUDGE: This is an appeal from a criminal case in which a jury found

Appellant, Thomas Scott Reeves (Reeves), guilty of trafficking in a controlled

substance, first degree, first offense, and of being a second-degree persistent felony

offender (PFO). He was acquitted of one count of trafficking in a controlled

substance, first degree, first offense. Reeves contends that the trial court erred in
denying his motion for a directed verdict and that the Commonwealth failed to

establish a proper chain of custody.

             On November 7 and 8, 2017, Captain John Sturniolo of the Irvine

Police Department and a confidential informant (CI), Chris Bowman, set up

controlled drug buys from Reeves.

             On January 26, 2018, the Estill County Grand Jury charged Reeves

with trafficking in a controlled substance, first degree, first offense (<2 Gms

methamphetamine) on November 7, 2017; trafficking in a controlled substance,

first degree, first offense (<2 Gms methamphetamine) on November 8, 2017; and

of being a second degree persistent felony offender.

             The case was tried on October 17, 2019. Captain Sturniolo of the

Irvine Police Department testified. He explained the general procedure involved in

using a CI for a controlled buy. Once a video from a hidden camera comes back,

he actually views it with the CI present in the event that he has any questions.

             Bowman made two controlled buys. After the first buy, Bowman

came back to Captain Sturniolo’s location at the police department. Captain

Sturniolo received two small baggies with a crystalline substance inside. The

quality of the video from the first buy on November 7 was not very clear. Another

controlled buy was set up for the following day.




                                         -2-
             However, Captain Sturniolo testified that the quality of the video from

the second buy was extremely good. On November 8, 2017, Captain Sturniolo

searched Bowman’s pockets, wired him up, and recorded the serial numbers on the

bills to be used in the buy. Bowman then drove to the house in his own vehicle.

He went to the front door and made contact with Reeves. They went to an

outbuilding. Reeves was holding a bag with a crystalline substance; he spooned it

out and filled a smaller bag. After Reeves sealed the bag, he handed it to Bowman.

When Bowman returned to the police station, he handed Captain Sturniolo a small

square blue baggie containing a crystalline substance.

             Bowman appeared at trial, but he refused to testify and was held in

contempt. The video recordings of the drug transactions were played for the jury.

However, the video itself is not visible, and there is only minimal audio. The trial

court ordered any hearsay statements to be redacted from the audio. Captain

Sturniolo confirmed that the videos played for the jury accurately depicted those he

recovered from Bowman.

             Captain Sturniolo testified that he dropped off the baggies from both

controlled buys for testing at the Kentucky State Police (KSP) lab in Frankfort.

Captain Sturniolo retrieved them after they were tested and entered them back at

the evidence locker at the Irvine Police Department.




                                         -3-
              Susan Robinson, a drug chemist at the KSP lab, testified. The lab

received the evidence on March 22, 2018, person-to-person from Captain Sturniolo

to James Williams (Williams). Ms. Robinson received two sealed plastic evidence

bags. The bags were still sealed from the original agency. The “start date” of her

analysis was March 27, 2018. She described the first piece of evidence (Lab #18-

C-2558)1 as one ziplock bag containing a colorless, crystalline solid weighing

approximately .482 grams, which was found to contain methamphetamine. The

second piece of evidence (Lab #18-C-2654) contained two ziplock bags. One was

found to contain methamphetamine; no analysis was performed on the second bag

consistent with lab policy. Both lab reports reflect that they were completed on

March 28, 2018. After she completed an analysis, Ms. Robinson resealed the

evidence and released it to the agency, per protocol. In this case, the evidence was

released back to Captain Sturniolo on May 10, 2018.

              Ms. Robinson testified that with every piece of evidence submitted,

there is a request-for-examination form. If anything had been amiss when Captain

Sturniolo brought in the evidence, Williams would have so notated on the form.

Ms. Robinson was asked whether she received the evidence from Williams. She




1
  Reeves states that this bag is from the second buy, and the Commonwealth also notes that it is
from the November 8, 2017, transaction.

                                              -4-
was not sure, nor was she sure if someone other than Williams might have handled

the evidence.

             After the close of the Commonwealth’s case, Reeves moved for a

directed verdict of acquittal because there was no testimony from Bowman that he

got the drugs from Reeves. The trial court denied the motion.

             The jury convicted Reeves of first-degree trafficking in a controlled

substance for the second transaction that occurred on November 8, 2017, and

found him to be a second-degree PFO. On December 23, 2019, Reeves filed a

Notice of Appeal to this Court from the final judgment entered on November 25,

2019.

             On appeal, Reeves first argues that he was entitled to a directed

verdict, alleging that without Bowman’s testimony, the Commonwealth could not

establish that a hand-to-hand transaction occurred.

             Commonwealth v. Benham, 816 S.W.2d 186, 187-88 (Ky. 1991),

explains that:

                   On motion for directed verdict, the trial
                   court must draw all fair and reasonable
                   inferences from the evidence in favor of the
                   Commonwealth. If the evidence is
                   sufficient to induce a reasonable juror to
                   believe beyond a reasonable doubt that the
                   defendant is guilty, a directed verdict should
                   not be given. For the purpose of ruling on
                   the motion, the trial court must assume that
                   the evidence for the Commonwealth is true,

                                         -5-
                   but reserving to the jury questions as to the
                   credibility and weight to be given to such
                   testimony.

                     On appellate review, the test of a directed verdict
             is, if under the evidence as a whole, it would be clearly
             unreasonable for a jury to find guilt, only then the
             defendant is entitled to a directed verdict of acquittal.

             [T]he trial court is expressly authorized to direct a verdict
             for the defendant if the prosecution produces no more
             than a mere scintilla of evidence.

(Citations omitted.)

             Reeves observes that the Commonwealth relied on the video made

from a hidden camera and on Captain Sturniolo’s testimony. Reeves asserts that

the video contained a lot of blacked-out portions and that the audio was faint. He

claims that it does not even suggest that a drug deal was taking place. Reeves

argues that Bowman’s testimony was essential to prove that a transaction occurred

and that “[t]his Court is now left to speculate if it was indeed Mr. Reeves on the

video and if the drugs truly came from Mr. Reeves.” We do not agree.

             “It is for the jury to determine as best it can what is revealed in the

tape recording without embellishment or interpretation by a witness.” See Gordon

v. Commonwealth, 916 S.W.2d 176, 180 (Ky. 1995). The Commonwealth

contends that although they were played for the jury at trial, the videos were not

made part of the record. Reeves does not dispute this contention in his reply brief.

We have not discovered the videos played for the jury in the record provided to us.

                                          -6-
“We will not engage in gratuitous speculation . . . based upon a silent record. It

has long been held that, when the complete record is not before the appellate court,

that court must assume that the omitted record supports the decision of the trial

court.” Commonwealth v. Thompson, 697 S.W.2d 143, 145 (Ky. 1985).

                Reeves also argues that the Commonwealth failed to establish a

proper chain of custody. He contends that there was a failure to establish an

internal chain of custody of the evidence either at the Irvine Police Department or

at the KSP lab. The Commonwealth argues that the issue was not properly

preserved. In his reply brief, Reeves requests that we review this for palpable error

pursuant to RCr2 10.26.

                KRE[3] 901(a), governing the foundation required for the
                admission of tangible evidence [provides]:

                       The requirement of . . . identification as a
                       condition precedent to admissibility is
                       satisfied by evidence sufficient to support a
                       finding that the matter in question is what
                       the proponent claims.

                      Logically, a proper foundation requires the
                proponent to prove that the proffered evidence was the
                same evidence actually involved in the event in question
                and that it remains materially unchanged from the time of
                the event until its admission. The necessary foundation
                depends upon the nature of the evidence. . . . [T]he more
                fungible the evidence, the more significant its condition,

2
    Kentucky Rules of Criminal Procedure.
3
    Kentucky Rules of Evidence.

                                            -7-
             or the higher its susceptibility to change, the more
             elaborate the foundation must be. . . .

             ...

             “Chain of custody” is not an end in itself, but a term of
             art describing a means of proving an object’s
             authenticity. . . . Any gaps go to the weight, rather than
             the admissibility of the evidence, and the proponent need
             only demonstrate a reasonable probability that it has not
             been altered in any material respect. . . . [T]he mere fact
             that evidence has been misplaced, insecurely kept, or
             unstored for a significant period of time is not per se fatal
             to admissibility.

Thomas v. Commonwealth, 153 S.W.3d 772, 779, 781 (Ky. 2004) (internal

citations omitted).

             Regardless of the alleged failure to preserve the issue for review, we

agree with the Commonwealth that there was no error. We are persuaded that the

testimony presented was sufficient to establish a proper chain of custody.

             We AFFIRM the judgment of conviction in the Estill Circuit Court.

             ALL CONCUR.




                                          -8-
BRIEF FOR APPELLANT:    BRIEF FOR APPELLEE:

Kayla D. Deatherage     Daniel Cameron
Frankfort, Kentucky     Attorney General of Kentucky
                        Frankfort, Kentucky

                        Courtney J. Hightower, Assistant
                        Attorney General
                        Frankfort, Kentucky




                       -9-